Exhibit 10.35

 
SECOND AMENDMENT TO REVOLVING CREDIT
AND SECURITY AGREEMENT
 
This Second Amendment to Revolving Credit and Security Agreement (the
“Amendment”) is made this 28th day of September, 2012 by and among Johnson
Outdoors Inc., a Wisconsin corporation, Johnson Outdoors Watercraft Inc., a
Delaware corporation, Johnson Outdoors Gear LLC, a Delaware limited liability
company, Johnson Outdoors Diving LLC, a Delaware limited liability company,
Under Sea Industries, Inc., a Delaware corporation, and Johnson Outdoors Marine
Electronics, Inc., an Alabama corporation (f/k/a Techsonic Industries, Inc., as
successor by merger to Johnson Outdoors Marine Electronics LLC) (each a
“Borrower”, and collectively “Borrowers”), the financial institutions which are
now or which hereafter become a party hereto (collectively, the “Lenders” and
each individually a “Lender”) and PNC Bank, National Association (“PNC”), as
agent for Lenders (PNC, in such capacity, the “Agent”).


 
BACKGROUND
 
A.           On September 29, 2009, Borrowers, Lenders and Agent entered into
that certain Revolving Credit and Security Agreement (the “Loan Agreement”) to
reflect certain financing arrangements between the parties thereto.  All
capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in the Loan Agreement.


B.           The Borrowers have requested and the Agent has agreed, subject to
the terms and conditions of this Amendment, to modify certain definitions and
terms and conditions in the Loan Agreement.
 
NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:
 
1.   Amendments to Loan Agreement.  Upon the Effective Date, Section 7.6 of the
Loan Agreement shall be amended and restated in its entirety as follows:
 
7.6           Capital Expenditures.  Contract for, purchase or make any
expenditure or commitments for Capital Expenditures in an aggregate amount for
all Borrowers in excess of $16,000,000 in any fiscal year.
 
2.   Representations and Warranties of Borrowers.  Each Borrower hereby:
 
(a)           reaffirms all representations and warranties made to Agent and
Lenders under the Loan Agreement and all of the Other Documents and confirms
that all are true and correct in all material respects as of the date hereof
(except to the extent any such representations and warranties specifically
relate to a specific date, in which case such representations and warranties
were true and correct in all material respects on and as of such other specific
date);
 
(b)           reaffirms all of the covenants contained in the Loan Agreement (as
amended hereby) and all of the Other Documents, covenants to abide thereby until
all Advances, Obligations and other liabilities of Borrowers to Agent and
Lenders under the Loan Agreement and all of the Other Documents of whatever
nature and whenever incurred, are satisfied and/or released by Agent and
Lenders;
 
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           represents and warrants that no Default or Event of Default has
occurred and is continuing under the Loan Agreement or any of the Other
Documents;
 
(d)           represents and warrants that it has the authority and legal right
to execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary limited liability company or corporate
action, as applicable, and that the officers executing this Amendment on its
behalf were similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its certificate of incorporation or formation,
operating agreement, bylaws,  or other formation documents, as applicable, or of
any contract or agreement to which it is a party or by which any of its
properties are bound; and
 
(e)           represents and warrants that this Amendment is valid, binding and
enforceable in accordance with their respective terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally.
 
3. Conditions Precedent/Effectiveness Conditions.  This Amendment shall be
effective upon the date of satisfaction of the following conditions precedent
(“Effective Date”) (all documents to be in form and substance reasonably
satisfactory to Agent and Agent’s counsel):
 
(a) Agent shall have received this Amendment fully executed by the Borrowers;
and
 
(b) Agent shall have received such other agreements, documents or information as
requested in writing by Agent in its reasonable discretion.
 
4. Further Assurances.  Borrowers hereby agree to take all such actions and to
execute and/or deliver to Agent and Lenders all such documents, assignments,
financing statements and other documents, as Agent and Lenders may reasonably
require from time to time, to effectuate and implement the purposes of this
Amendment.
 
5. Payment of Expenses.  Borrowers shall pay or reimburse Agent and Lenders for
its reasonable attorneys’ fees and expenses in connection with the preparation,
negotiation and execution of this Amendment and the documents provided for
herein or related hereto.
 
6. Reaffirmation of Loan Agreement.  Except as modified by the terms hereof, all
of the terms and conditions of the Loan Agreement, as amended, and all of the
Other Documents are hereby reaffirmed and shall continue in full force and
effect as therein written.
 
7. Confirmation of Indebtedness.  Borrowers confirm and acknowledge, subject to
Section 2.8 of the Loan Agreement, that as of the close of business on September
27, 2012, Borrowers were indebted to Agent and Lenders for the Advances under
the Loan Agreement without any deduction, defense, setoff, claim or
counterclaim, of any nature, in the aggregate principal amount of $3.28, due on
account of Revolving Advances and $1,366,134.00 on account of undrawn Letters of
Credit, plus all fees, costs and expenses incurred to date in connection with
the Loan Agreement and the Other Documents.
 
 
 
2

--------------------------------------------------------------------------------

 
 
8. Miscellaneous.
 
(a) Third Party Rights.  No rights are intended to be created hereunder for the
benefit of any third party donee, creditor, or incidental beneficiary.
 
(b) Headings.  The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.
 
(c) Modifications.  No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.
 
(d) Governing Law.  The terms and conditions of this Amendment shall be governed
by the laws of the State of New York.
 
(e) Counterparts.  This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement.  Any signature delivered by a party by
facsimile or pdf transmission shall be deemed to be an original signature
hereto.
 

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.


JOHNSON OUTDOORS INC.


By:   /s/ Donald P. Sesterhenn                                         
                                                   
         Donald P. Sesterhenn, Assistant Treasurer




JOHNSON OUTDOORS WATERCRAFT
INC.


By:   /s/ Donald P.
Sesterhenn                                                                                             
         Donald P. Sesterhenn, Treasurer




JOHNSON OUTDOORS GEAR LLC


By:  /s/ Donald P.
Sesterhenn                                                                                              
         Donald P. Sesterhenn, Secretary and
         Treasurer




JOHNSON OUTDOORS DIVING LLC


By:  /s/ Donald P.
Sesterhenn                                                                                              
         Donald P. Sesterhenn, Secretary




UNDER SEA INDUSTRIES, INC.


By: /s/ Donald P.
Sesterhenn                                                                                               
         Donald P. Sesterhenn, President




JOHNSON OUTDOORS MARINE ELECTRONICS, INC.


By:  /s/ Donald P.
Sesterhenn                                                                                              
         Donald P. Sesterhenn, Secretary

 

 
4

--------------------------------------------------------------------------------

 




 
PNC BANK, NATIONAL ASSOCIATION,
As Collateral Agent and Administrative Agent
 
 
By: /s/ Lee LaBine                                    
Name: Lee LaBine
Title: Senior Vice President
 
200 South Wacker Drive, Suite 600
Chicago, Illinois 60606
Attention: Portfolio Manager
 
 
PNC BANK, NATIONAL ASSOCIATION,
As a Lender
 
 
By: /s/ Lee LaBine                                    
Name: Lee LaBine
Title: Senior Vice President
 
200 South Wacker Drive, Suite 600
Chicago, Illinois 60606
Attention: Portfolio Manager
 
Commitment Percentage: 40.000000000%






























 
5

--------------------------------------------------------------------------------

 




 
TD BANK, N.A.
 
 
By: /s/ Jeffrey Saperstein                        
Name: Jeffrey Saperstein
Title: Vice President
 
Address for Notices:
2005 Market St., 2nd Floor
Philadelphia, PA 19103
c/o Jeffrey Saperstein
phone:  215-282-4492
fax:  215-282-4033
jeffrey.saperstein@tdbanknorth.com
Commitment Percentage: 21.333333333%


 
6

--------------------------------------------------------------------------------

 




 
 
ASSOCIATED COMMERCIAL FINANCE, INC.
 
 
By: /s/ Peter O. Strobel                             
Name: Peter O. Strobel
Title: Senior Vice President
 
Address for Notices:
19601 West Bluemound Road
Suite 100
Brookfield, WI 53045
c/o Peter O. Strobel
phone:  262-797-7344
fax:  262-797-7177
peter.strobel@associatedbank.com
Commitment Percentage: 13.333333333%
 




 
7

--------------------------------------------------------------------------------

 




 
THE PRIVATEBANK AND TRUST COMPANY
 
By: /s/ Mitchell B. Rasky                        
Name: Mitchell B. Rasky
Title: Managing Director
 
Address for Notices:
The PrivateBank and Trust Company
120 South LaSalle Street
Chicago, IL 60603
c/o Mitchell B. Rasky
phone:  312-564-6954
fax:  312-564-6888
mrasky@theprivatebank.com
 
Commitment Percentage: 25.333333333%
 



 
 8

--------------------------------------------------------------------------------